DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
Acknowledgement is made of the amendment received 9/5/22. Claims 1-18 are pending in this application.  Claims 1-8 were previously withdrawn as being drawn to a nonelected invention.  Claim 9 was amended and claim 10 was cancelled in the amendment received 11/15/07. 

Response to Arguments
Applicant's arguments filed 9/5/22 have been fully considered but are moot in view of the new ground(s) of rejection. 

Specification
The objection to the specification has been withdrawn in light of the amendment received 9/5/22.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection under 35 U.S.C. 112, second paragraph has been withdrawn in light of the amendment received 9/5/22.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 11-14 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gill et al. (US Patent Application Pub. No 2007/0064350) hereinafter referred to as Gill-350. 
Per Claim 9 Gill-350 discloses a semiconductor device (see fig. 5), comprising
a magnetic tunneling junction (MTJ) on a substrate, wherein the MTJ comprises: 
a pinned layer (506) on the substrate; 
a barrier layer (510) on the pinned layer; and 
a free layer (512) on the barrier layer, wherein a width of the barrier layer (510) is different from a width of the pinned layer (506) and equal to a width of the free layer (512)
Per Claim 11 Gill-350 discloses the device of claim 9, including where a width of the free layer is less than a width of the pinned layer. (as shown in figure 5)
Per Claim 12 Gill-350 discloses the device of claim 9, including a reference layer (507/508) between the barrier layer (510) and the pinned layer (506)
Per Claim 13 Gill-350 discloses the device of claim 12, including where a width of the free layer (512) is less than a width of the reference layer (507).
Per Claim 14 Gill-350 discloses the device of claim 12, including where the free layer (512) and the reference layer (507/508) comprise same material (CoFe, see figure 5).

Claims 9 and 15-18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gill et al. (US Patent Application Publication No 2006/00158792) hereinafter referred to as Gill-792. 
Per Claim 9 Gill-350 discloses a semiconductor device (see fig. 5), comprising
a magnetic tunneling junction (MTJ) on a substrate, wherein the MTJ comprises: 
a pinned layer (519) on the substrate; 
a barrier layer (516) on the pinned layer; and 
a free layer (514) on the barrier layer, wherein a width of the barrier layer (516) is different from a width of the pinned layer (519) and equal to a width of the free layer (514)
Per Claim 15 Gill-350 discloses the device of claim 9, including a spacer (532/534) adjacent to the barrier layer (516) and the free layer (514); and a cap layer (502) adjacent to the spacer and the pinned layer.
Per Claim 16 Gill discloses the device of claim 15, including where a bottom surface of the spacer (532/534) is lower than a bottom surface of the barrier layer (516).
Per Claim 17 Gill discloses the device of claim 15, including where a top electrode (506) on the free layer, wherein a top surface of the spacer (532/534) is even with a top surface of the top electrode (506)
Per Claim 18 Gill discloses the device of claim 15, including where the spacer (532/534) and the cap layer (502) comprise different materials. [0038]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786. The examiner can normally be reached Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894